DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-13 are pending in the instant application.

Priority
This application filed April 14, 2020, which claims priority benefit to Taiwan Patent Application No. 109103184 filed on February 2, 2020.

Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 03/10/2021, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.

	
Response to Restriction Requirement
Applicant’s election with traverse of Group I (i.e. claims 1-11) in the reply filed by Applicant’s representative Winston Hsu on 02/23/2022 is acknowledged.  Applicant’s traverse is on the ground that there would be no serious search and examination burden because claim 12 directly depends from the claim 1 and includes all the limitations of claim 1.  Applicant’s argument has been fully considered, and is found persuasive.  Claims 1-13 will be examined together.  The restriction requirement mailed on 01/13/2022 is hereby withdrawn. 
 

Status of the Claims
	Claims 1-13 are under examination on the merits.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by China Patent Application Publication CN 109221104 A (“the 104 publication”) to Dong et al. published 01/18/2019.

Applicant’s claim 12 is drawn to a silver-carbon composite, manufactured by the method of claim 1, wherein the method for manufacturing a silver-carbon composite, comprising: providing a carbon-containing solution, wherein a carbon-containing material is subjected to a calcination step and is dissolved by a solvent to obtain the carbon-containing solution, the carbon-containing solution comprises a plurality of carbon nanodots, and the carbon nanodots are negatively charged; providing a silver ion-containing solution, wherein the  silver ion-containing solution comprises a plurality of silver ions; mixing the carbon-containing solution and the silver ion-containing solution to obtain a mixed solution; and heating the mixed solution, such that at least one of the silver ions is reduced on at least one of the carbon nanodots to obtain the silver-carbon composite.  The particle size of the each carbon nanodots is in the range of 1 nm to 50 nm according to Applicant’s claim 8.

According to the MPEP2113(I), “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
According to the MPEP2113(II), once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  
According to the MPEP2113(III), the use of 35 U.S.C. 102/103 rejections for product-by-process claims has been approved by the courts.  

The `104 publication discloses a silver-carbon dot composite used as antibacterial material, see Abstract and Example 8.  Specifically, the silver-carbon dot composite was prepared by mixing a silver nitrate aqueous solution (2 mg/mL) with a carbon dots at 95 °C for 20 min, and heated in oven at 100 °C to obtain black solid of silver-carbon dot composite with partial size 18 ± 2.5nm, 25 ± 1.5nm, and 30 ± 3.1nm, see Examples 1-6.    

The difference between the method disclosed in Examples 1-3 of the `104 publication and Applicant’s claims 12-13 is that Applicant’s silver-carbon dot composite was prepared by mixing the carbon-containing solution and the silver ion-containing solution to obtain a mixed solution, and heating the mixed solution; while the silver-carbon dot composite of the `104 to obtain black solid of silver-carbon dot composite with partial size 18 ± 2.5nm, 25 ± 1.5nm, and 30 ± 3.1nm, respectively.  The particle size of the silver-carbon dots of the `104 publication is encompassed by the particle size of Applicant’s silver-carbon dots.  
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  It seems that the silver-carbon dot composite of the `104 publication is the same as or obvious from a product of the prior art based on the evidences describes above.   The claim is unpatentable even though the prior product was made by a different process.

Alternatively, claims 12 and 13 are also subject to the following 103(a) rejection:

Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 12 and 13 are rejected under 35 U.S.C. 103 (a) as unpatentable over the `104 publication.

The `104 publication discloses a silver-carbon dot composite used as antibacterial material, see Abstract and Example 8.  Specifically, the silver-carbon dot composite was prepared by mixing a silver nitrate aqueous solution (2 mg/mL) with a carbon dots at 95 °C for 20 min, and heated in oven at 100 °C to obtain black solid of silver-carbon dot composite with partial size 18 ± 2.5nm, 25 ± 1.5nm, and 30 ± 3.1nm, see Examples 1-6.    

The difference between the method disclosed in Examples 1-3 of the `104 publication and Applicant’s claims 12-13 is that Applicant’s silver-carbon dot composite was prepared by mixing the carbon-containing solution and the silver ion-containing solution to obtain a mixed solution, and heating the mixed solution; while the silver-carbon dot composite of the `104 publication was prepared by mixing a silver nitrate aqueous solution (2 mg/mL) with a carbon dots at 95 °C for 20 min, and heated in oven at 100 °C to obtain black solid of silver-carbon dot partial size 18 ± 2.5nm, 25 ± 1.5nm, and 30 ± 3.1nm, respectively.  The particle size of the silver-carbon dots of the `104 publication is encompassed by the particle size of Applicant’s silver-carbon dots.  
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  It seems that the silver-carbon dot composite of the `104 publication is the same as or obvious from a product of the prior art based on the evidences describes above.   The claim is unpatentable even though the prior product was made by a different process.
However, the difference would be obvious for one skilled in the art because the product made by the method of the `104 publication by mixing a silver nitrate aqueous solution (2 mg/mL) with a pre-made carbon dots at 95 °C for 20 min, and heated in oven at 100 °C to obtain black solid of silver-carbon dot composite with partial size 18 ± 2.5nm, 25 ± 1.5nm, and 30 ± 3.1nm, which reads on Applicant claimed product with the same silver-carbon component.   

Conclusions
Claims 1-11 are allowed.
Claims 12-13 are rejected.

	
	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731